DETAILED ACTION
This action is responsive to communication filed on 04/15/21. The current pending claims are 1 – 15.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment assembly” in claims 1 and 3; “first attachment assembly” “second attachment assembly and “third attachment assembly” in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 6, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,357,061 (hereinafter Gonzalez) in view of US Patent Application Publication 2015/0351564 (hereinafter Vogel).
Regarding claims 1 and 9, Gonzalez shows a spa (bathing vessel) comprising a pool body (22) and a seating assembly (20) comprising an inflatable bench (26) attached to a floor of the pool body (attached via suction cups (60)), and an inflatable backrest (24). Gonzalez fails to show at least one attachment assembly/means detachably coupling the inflatable backrest to the inflatable bench, the at least one attachment assembly having an adjustable length such that a position of the inflatable backrest relative to the inflatable bench is adjustable. Attention is turned to Vogel which shows a seating assembly comprising a bench (22) detachably coupled to a backrest (21) via at least one attachment assembly (31, 32), the attachment assembly having an adjustable length such that a position of the backrest relative to the bench is adjustable, teaching that having the seating assembly comprise two separate seating elements coupled with an attachment assembly allows for greater versatility for a user: the user may adjust the position of the backrest and the bench or detach them to use only one or the other as needed (par. 45 – 46). It would have  been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the seating assembly of Gonzalez to have the backrest detachably coupled to the bench with at least one attachment assembly, the at least one attachment assembly having an adjustable length such that a position of the inflatable backrest relative to the inflatable bench is adjustable to allow for greater versatility for a user such as the user adjusting the position of the backrest and the bench or detaching 
Regarding claims 5 and 12, Gonzalez, as modified by Vogel set forth above, shows the inflatable backrest is couplable via an attachment assembly to a first end of the inflatable bench (first end being the end at which the backrest is coupled).
Regarding claims 6 and 13, Gonzalez shows the inflatable backrest is separately inflatable from the inflatable bench (col. 3, ln. 15 – 19, 32 – 36).
Claims 3 – 4 and 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Vogel as applied to claims 1 and 9 above, and further in view of US Patent 5,560,056 (hereinafter Tai).
Regarding claims 3 – 4 and 10 – 11, the combination of Gonzalez and Vogel shows all in the instant invention as claimed as set forth above including two attachment assemblies each having an adjustable length, an attachment assembly adjustably connects a first side of a top portion of the inflatable backrest to the inflatable bench; and another attachment assembly adjustably connects a second side of the top portion opposite the first side to the inflatable bench (see Vogel, fig. 16) but fails to show three attachment assemblies, wherein a first attachment assembly adjustably connects a lower portion of the inflatable backrest to the inflatable bench. Attention is turned to Tai which shows an inflatable backrest attached to an inflatable bench using an attachment assembly that adjustably connects a lower portion of a backrest (13) (at 34) to a bench (15). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate number of attachment assemblies depending on a user preference, and to select a third attachment .
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Vogel as applied to claims 1 and 9 above, and further in view of US Patent 5,135,440 (hereinafter Smollar).
Regarding claims 7 and 14, the combination of Gonzalez and Vogel shows all in the instant invention as claimed as set forth above but fails to show an inflatable stool assembly attached to the floor of the pool body. Attention is turned to Smollar which shows an inflatable stool assembly (22, 24) attached to a pool body floor for allowing a user to sit. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an inflatable stool assembly with the spa of Gonzalez to allow a user such as a child to have a place to sit or be entertained as evidenced by the teachings of Smollar.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Vogel as applied to claim 1 above, and further in view of US Patent 5,307,529 (hereinafter Wang).
Regarding claims 8 and 15, the combination of Gonzalez and Vogel shows all in the instant invention as claimed as set forth above but fails to show an air chamber having a plurality of holes configured to release bubbles into water filling the water cavity. Attention is turned to Wang which shows including an air chamber having a plurality of holes for producing bubbles in a spa or bathing vessel (fig. 8). It would have been obvious to one having ordinary .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Vogel shows an attachment assembly having loop (32) attached to the inflatable bench, a belt (31) configured to pass through the loop, a buckle (see fig. 16), and a point of connection attaching the backrest to the belt but fails to show the point of connection is between the first end of the belt and a second end of the belt, an insertion part of the buckle for holding the second end of the belt and the reception part of the buckle attached to the first end of the belt.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754